Case 2:20-cv-00980-JLB-NPM Document 37 Filed 07/26/21 Page 1 of 1 PageID 207




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SFR SERVICES L.L.C., a/a/o Dorothy
Woolley,

             Plaintiff,

v.                                             Case No. 2:20-cv-980-JLB-NPM

AMERICAN SECURITY INSURANCE
COMPANY,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 36.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on July 26, 2021.
